Name: Commission Regulation (EEC) No 1526/90 of 6 June 1990 amending Regulation (EEC) No 1107/68 on detailed rules of application for intervention on the market in Grana Padano and Parmigiano-Reggiano cheeses
 Type: Regulation
 Subject Matter: distributive trades;  processed agricultural produce;  trade policy;  deterioration of the environment
 Date Published: nan

 7. 6. 90 Official Journal of the European Communities No L 144/ 17 COMMISSION REGULATION (EEC) No 1526/90 of 6 June 1990 amending Regulaton (EEC) No 1107/68 on detailed rules of application for intervention on the market in Grana padano and Parmigiano-Reggiano cheeses THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 3879/89 (2), and in particular Article 8 (5) thereof, Whereas Article 17a of Commission Regulation (EEC) No 1107/68 (3), as last amended by Regulation (EEC) No 3493/88 (4), lays down provisions on surveillance of cheese under private storage contracts ; whereas in the light of experience these provisions should be made fuller, in particular as regards the documentation to be presented and inspections to be carried out ; whereas these new requirements make it necessary to provide that Member States may specify that surveillance costs are to be charged wholly or partly to the contracting party ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, (a) its ownership at the time of entry into storage ; (b) its origin and date of manufacture ; (c) the date of entry into storage ; (d) its presence in the store ; (e) the date of removalfrom storage. 3 . The contractor or if appropriate the store operator shall keep available at the store, records : (a) identifying by contract number cheese placed in private storage ; (b) giving its date of entry into and removal from the store ; (c) giving the number of cheeses and their weights, by lot ; (d) showing the location of the cheese in the store. 4 . Cheese stored must be easily identifiable and distinguishable by contract. 5 . The competent authorities shall inspect the cheese on entry into storage in order to ensure that it is eligible for aid and to forestall any possibility of substitution during the contracted storage period. This provision shall be without prejudice to Article 16 ( 1 ) (d). 6 . The national authorities responsible for surveil ­ lance shall : (a) make an unannounced check on the presence of the cheese in the store . The sample selected must be representative and amount to at least 10 % of the total quantity under contract. The inspection shall comprise both verification of the records referred to in paragraph 3 and physical verification of the weight and nature of the cheese and its identity. At least 5 % of the quantity inspected must be physically verified ; (b) verify the presence of the cheese at the end of the storage period contracted . 7 . Inspections pursuant to paragraphs 5 and 6 must be the subject of a report stating :  the date of the inspection,  its duration,  the operations carried out. HAS ADOPTED THIS REGULATION Article 1 Article 17a of Regulation (EEC) No 1 1 07/68 is replaced by the following : Article 1 7a 1 . Member States shall check that the requirements for entitlement to the aid are met. 2 . The contractor shall hold available to the national authorities responsible for surveillance all documents needed to confirm the following facts in connection with cheese placed in private storage : (') OJ No L 148, 28 . 6. 1968, p, 13 . (2) OJ No L 378, 27 . 12. 1989, p. 1 . (3) OJ No L 184, 29 . 7. 1968, p . 29 . (4) OJ No L 306, 11 . 11 . 1988 , p . 22. 7. 6 . 90No L 144/ 18 Official Journal of the European Communities The report must be signed by the official responsible and countersigned by the contractor or where appro ­ riate the store operator. 8 . Should irregularities affecting 5 % or more of the quantity inspected be found, the inspection shall be extended to a larger sample to be determined by the competent authority. Member States shall notify such cases to the Commis ­ sion within four weeks. 9 . Member States may specify that inspection costs are to be charged wholly or in part to the contracting party.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall be applicable to storage contracts concluded from the date of entry into force onwards. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 June 1990 . For the Commission Ray MAC SHARRY Member of the Commission